         Case 1:21-cr-00131-PLF Document 22-1 Filed 03/16/21 Page 1 of 2




                                                        U.S. Department of Justice

                                                        Channing D. Phillips
                                                        Acting United States Attorney

                                                        District of Columbia


                                                        Judiciary Center
                                                        555 Fourth St., N.W.
                                                        Washington, D.C. 20530


                                                      March 3, 2021

Eugene Ohm
FEDERAL PUBLIC DEFENDER
FOR THE DISTRICT OF COLUMBIA
625 Indiana Avenue, NW, Suite 550
Washington, DC 20004


        Re:      United States v. Jason and Chrisine Gerding
                 Case No. 1:21-cr-00131-PLF

Dear Mr. Ohm:

       Enclosed as preliminary discovery in this case served by USAFx, are the following
materials:

              a. Images of the Gerding house;
              b. Two images of Jason and Christine Gerding inside of the Capitol;
              c. The Gerdings property records;

        Due to the extraordinary nature of the January 6, 2021 Capitol Attack, the government
anticipates that a large volume of materials may contain information relevant to this prosecution.
These materials may include, but are not limited to, surveillance video, statements of similarly
situated defendants, forensic searches of electronic devices and social media accounts of
similarly situated defendants, and citizen tips. The government is working to develop a system
that will facilitate access to these materials. In the meantime, please let me know if there are any
categories of information that you believe are particularly relevant to your client.

       Please contact me if you have any issues accessing the information, and to confer
regarding pretrial discovery as provided in Fed. R. Crim. P. 16.1.

        Additional materials will be provided after the entry of a Protective Order in this
case.
         Case 1:21-cr-00131-PLF Document 22-1 Filed 03/16/21 Page 2 of 2




         I recognize the government’s discovery obligations under Brady v. Maryland, 373 U.S.
83 (1963), its progeny, and Rule 16. I will provide timely disclosure if any such material comes
to light. Consistent with Giglio, Ruiz, and 18 U.S.C. § 3500, I will provide information about
government witnesses prior to trial and in compliance with the court’s trial management order.

        I request reciprocal discovery to the fullest extent provided by Rule 16 of the Federal
Rules of Criminal Procedure, including results or reports of any physical or mental examinations,
or scientific tests or experiments, and any expert witness summaries. I also request that
defendant disclose prior statements of any witnesses defendant intends to call to testify at any
hearing or trial. See Fed. R. Crim. P. 26.2; United States v. Nobles, 422 U.S. 255 (1975). I
request that such material be provided on the same basis upon which the government will
provide defendant(s) with materials relating to government witnesses.

        Additionally, pursuant to Federal Rules of Criminal Procedure 12.1, 12.2, and 12.3, I
request that defendant(s) provide the government with the appropriate written notice if defendant
plans to use one of the defenses referenced in those rules. Please provide any notice within the
time period required by the Rules or allowed by the Court for the filing of any pretrial motions.

        I will forward additional discovery as it becomes available. If you have any questions,
please feel free to contact me.

                                                    Sincerely,


                                                    /s/ Anthony L. Franks
                                                    Anthony L. Franks
                                                    Assistant United States Attorney
Enclosures
cc:




                                                2
